U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year EndedDecember 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34048 GREAT EAST ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 46-0525801 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 173 Keith St., Suite 300 Warrenton, VA 20186 (Address of principal executive offices) Issuer’s telephone number, including area code:(540) 347-2212 Securities registered pursuant to Section 12(b) of the Act:None. Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was Required to submit and post such files).x Yes ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (as defined in Rule 12b-2 of the Exchange Act). Check one: Large accelerated filer ¨ Non-accelerated filer ¨ Accelerated Filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ Nox As of June 30, 2013, the last day of the Registrant’s most recently completed second fiscal quarter, the aggregate market value of the shares of the Registrant’s common stock held by non-affiliates was $115,200. Shares of the Registrant’s common stock held by each executive officer and director and by each person who owns 10 percent or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates of the Registrant. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of April 14, 2014, there were outstanding 51,227,896shares of the registrant’s common stock, $.0001 par value. Documents incorporated by reference: None. Great East Energy, Inc. Form 10-K Table of Contents Page PART I Item 1 Business 3 Item 2 Properties 11 Item 3. Legal Proceedings 11 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A Controls and Procedures 18 Item 9B. Other Information 20 PART III Item 10. Directors, Executive Officers and Corporate Governance 21 Item 11. Executive Compensation 23 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 Item 13. Certain Relationships and Related Transactions, and Director Independence 26 Item 14. Principal Accountant Fees and Services 27 PART IV Item 15. Exhibits 28 Signatures 30 Financial Statements F-1 2 PART I ITEM 1. BUSINESS Corporate History Great East Energy, Inc. (the “Company”) was incorporated under the name Epsilon Corp on October 17, 2011 in the State of Delaware. The business plan of the Company was originally to launch and maintain an on-line social network for start-ups in high-tech industry, where entrepreneurs and investors and industry experts meet. Immediately after the completion of the Share Exchange, the Company discontinued its on-line social network business and changed its business plan to acquisition and development of natural gas properties located in Ukraine. Effective September 10, 2013, the Company changed its name to Great East Energy, Inc. Share Exchange Agreement On July 25, 2013, we consummated transactions(the “Share Exchange”) pursuant to a Share Exchange Agreement (the “Share Exchange Agreement”) dated July 25, 2013 by and among the Company and the stockholders of Great East Energy, Inc., a Nevada corporation (“GEEI”), (the “GEEI Stockholders”), whereby GEEI Stockholders transferred 100% of the outstanding shares of common stock of GEEI held by them, in exchange for an aggregate of 330,008 newly issued shares of the Company’s common stock, par value $.001 per share (“Common Stock”). As a result, GEEI became a wholly-owned subsidiary of the Company. Stock Purchase Option Agreement On July 25, 2013, GEEI entered into a Stock Purchase Option Agreement (the “Option Agreement”) with Bezerius Holdings Limited, a corporation organized under the laws of the Republic of Cyprus (“BHL”), whereby BHL granted to GEEI an option to purchase 1,000 shares of equity capital of Synderal Services LTD, a corporation organized under the laws of the Republic of Cyprus ("SSL"), representing all issued and outstanding shares of SSL, for $1,250,000. SSL is engaged in the gas exploration and production business in Ukraine through its two wholly-owned subsidiaries, Limited Liability Company NPK-KONTAKT and Limited Liability Company LISPROMGAZ, each a legal entity formed under the laws of Ukraine. Under the Option Agreement, GEEI was required to pay to BHL $412,500 as an advance payment to be credited towards the purchase price of the SSL shares. The Company made the advance payment on July 25, 2013. The balance of the purchase price in the amount of $837,500 was paid by GEEI upon exercise of the option that was completed on November 25, 2013 by paying to BHL $500,000 in cash and issuing a promissory note in the principal amount of $337,500 for the balance of the option exercise price. The note bears no interest and has a maturity date of December 31, 2013, which was extended to June 30, 2014. The obligations of GEEI under the note are secured by 1,000 shares of SSL purchased by GEEI under the Option Agreement in accordance with the Pledge and Security Agreement dated November 25, 2013 made by GEEI in favor of the collateral agent acting on behalf of BHL. As a result, SSL became a direct wholly-owned subsidiary of the Company, and Limited Liability Company NPK-KONTAKT and Limited Liability Company LISPROMGAZ became indirect subsidiaries of the Company. On July 25, 2013, the Company issued 25,799,984 shares of Common Stock to BHL in connection with the option grant closing under the Option Agreement. In connection with the issuance of 25,799,984 shares of Common Stock, BHL entered into a Stock Escrow Agreement and a Lock-Up Agreement with the Company. Pursuant to the Stock Escrow Agreement, BHL delivered to the escrow agent the shares of Common Stock issued to it to be held by the escrow agent pending the closing of the option exercise to purchase shares of SSL by GEEI under the Option Agreement in which case such 25,799,984 shares of Common Stock will be released by the escrow agent to BHL. The shares were released from escrow following the closing of the option exercise on November 25, 2013. Under the Lockup Agreement, BHL agreed not to offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, sell short, grant any option, right or warrant to purchase, lend or otherwise transfer or dispose of any shares of Common Stock, or enter into any swap or other arrangement that transfers any economic consequences of ownership of Common Stock until 12 months after the date therein. 3 On November 26, 2013, in accordance with the Option Agreement the Company filed with the Secretary of State of the State of Nevada a Certificate of Designations, Preferences, Rights and Limitations of Series A Preferred Stock (the “Series A Certificate”). Pursuant to the Series A Certificate, there is one share of Series A Preferred Stock authorized. Shares of Series A Preferred Stock have no dividend rights. The holder of the Series A Preferred Stock is entitled to vote together with the holders of the Company’s common stock, with such holder entitled to 30% of the total votes on all such matters, and the holders of Common Stock and any other shares entitled to vote are entitled to their proportional share of the remaining 70% of the total votes based on their respective voting power. Each share of Series A Preferred Stock is convertible into one share of the Company’s common stock upon the earlier to occur of (i) Twelve (12) months from July 25, 2013 or (ii) the Company closing financings with gross proceeds of at least $4,000,000 on a cumulative basis from July 25, 2013. Shares of Series A Preferred Stock are not redeemable and have no liquidation preference. On November 26, 2013, the Company issued one share of Series A Preferred Stock to BHL. Private Placement of Common Stock From July 2013 to February 2014, the Company entered into and consummated transactions pursuant to a series of the Subscription Agreements (the “Subscription Agreements”) with certain accredited investors whereby the Company issued and sold to the investors for $1.00 per share an aggregate of 1,490,000 shares of the Company’s Common Stock for an aggregate purchase price of $1,490,000 (the “Private Placement”). The Subscription Agreements contain representations and warranties by the Company and the investors which are customary for transactions of this type such as, with respect to the Company: organization, good standing and qualification to do business; capitalization; subsidiaries, authorization and enforceability of the transaction and transaction documents; valid issuance of stock, consents being obtained or not required to consummate the transaction; litigation; compliance with securities laws; and no brokers used, and with respect to the investors: authorization, accredited investor status and investment intent. Stock Split On September 16, 2013, the Company effected a 56-for-1 forward stock split of its issued and outstanding shares of common stock. As a result of the forward split, 907,641 shares of common stock issued and outstanding immediately before the forward split increased automatically, and without any further action from the Company’s stockholders, to 50,827,896 shares of common stock. The authorized number and par value of common stock were unchanged. Company’s Corporate Structure Below is the Company’s current corporate structure: Great East Energy Inc. (Delaware), GASE1 100% Great East Energy Incorporation (Nevada) 100% Synderal Services LTD (the Republic of Cyprus) 100% 100% NPK-KONTAKT LLC (Ukraine) LISPROMGAZ LLC (Ukraine) Common Stock is quoted on the OTC Bulletin Board under the symbol “GASE.” 4 Our Business The Company is an independent energy company focused on the exploration, development and production of natural gas in Ukraine. Our natural gas reserves and operations are concentrated in the Dnieper-Donetsk Basin of the Lugansk Region of Ukraine. As of the date of this filing, we have approximately 104,031 net acres (421 sq.km) covered by our special permit (license) for exploration with pilot-production within the Lisichansk-Toskovskay area located in the Dnieper-Donetsk Basin. Seven large dome anticline structures have been identified in the licensed area, as follows: Northern Tomashevskoye, Southern Tomashevskoye, Toshkievskaya, Lysychanskaya, Vovcheyarska, Zolotarivska and Petrograd-Donetsk. Location Map As of December 31, 2013, we had estimated proved reserves of 713 million cubic meter (“MMcm”) of natural gas according to the Competent Person’s Report issued in December 2013 by an independent expert retained as the Company’s consulting petroleum engineer. The following table summarizes our estimated reserves by category as of December 31, 2013: Gross Net MMcm BCF MMcm BCF Proved 25 19 Probable 22 17 Total Reserves 47 36 Prospective 80 Total All Resources 5 The Company is engaged in the gas exploration and production business in Ukraine through its two wholly-owned subsidiaries: Limited Liability Company NPK-KONTAKT and Limited Liability Company LISPROMGAZ. All of our properties are located in Ukraine and are owned and operated through our subsidiaries. The head office of our Ukrainian subsidiaries is located in the city of Lisichansk, the local center of the Lugansk Region in eastern Ukraine. NPK-KONTAKT, LLC holds the license for exploration and owns 6 wells (2 productive, 2 exploratory wells and 2 degassing wells), which were completed during the years 2003-2004. Due to technical and geological reasons, the exploratory wells were suspended in 2005. Currently, the Company is considering an overhaul and intensification of gas produced from these wells. The final assessment of the operational and economic viability of the production from those wells is expected at the end of 2014. LISPROMGAZ, LLC is an operating company that holds all permits, controls technical and human resources and owns two gas facilities with a monthly capacity of more than 350 million cubic feet (“MMcf”) each. LISPROMGAS also owns 13.5 km of gas pipelines to its customers and office and storage premises located in Lisichansk. We currently operate two productive wells and the principal product we produce is natural gas. This product is not marketed to customers without access to our proprietary pipeline facilities and can be sold only to a purchaser that has access to the pipeline facilities. During the years ended December 31, 2012 and 2013, 100% of the Company’s gas production was sold to one customer: Additional Liability Company “Lisichansk Brewery”. Typically our natural gas is sold to this customer under contract at a negotiated price based upon factors normally considered in the industry, such as distance from well to factory and natural gas commodity prices. Due to the current low production volume and the limited ability to market gas produced by the Company, the Company had a limited capacity to sell its gas at the current market rate. Thus, the average selling price for our gas in 2013 was $11.56 per thousand cubic feet ("Mcf") (including 20% VAT) which is approximately 20% below the average market price. In future, as production will be increased, the Company will have the ability to sell gas at the market rate without any discounts. Moreover, we anticipate further increases in natural gas commodity prices in Ukraine during years 2014-2015 because of a number of reasons. First, as a consequence of the significant depreciation of the local currency (the “UAH”), on April 1, 2014 the National Energy Regulation Commission of Ukraine announced an increase in gas prices by 30% in local currency which eliminated the effect of the recent UAH’s depreciation against the USD, thus the price of gas in USD remains at the same level. The second reason for price an increase is the reversal of the 32% discount on Russian gas for Ukraine which will also force the National Energy Regulation Commission (State regulatory authority) to increase gas prices for all types of consumers including both retail and industrial consumers. We believe that all the above factors will combine to favorably affect our financial position and financial results. 6 Recent Developments From January 2014 we have started realizing our strategic plan of increasing production and developing our asset base by conducting geological investigation and drilling new wells within our current license area. Our efforts are focused on performing further geological studies at our Northern and Southern Tomashevskiy domes and determining the optimal placement for our three new production shallow wells of up to 800 m each. We intend to utilize the expertise of third parties for our drilling programs; as such we will hold a tender among drilling and service companies with a view to start drilling works in the second half of 2014. Additionally, we plan to put into operation two small degassing wells by installing additional compressors and connecting them to the existing flare plant. Our Strategy Our business strategy is to create value for our shareholders by growing reserves and production volumes through exploring and developing gas fields at moderate depth with reserves which have been discovered but undeveloped. Key elements of our business strategy include: Focus on developing our Lisichansk-Toskovskay area. We intend to continue to expand our asset base by drilling and completing wells within our current lands of the Lisichansk-Toskovskay area. We will focus our efforts to determine the most optimal placement of new wells that is required to realize the maximum resource potential of the existing area. Evaluate Strategic Acquisitions in Ukraine and Central & Eastern Europe (CEE). The Company considers Lisichansk-Toskovskay area as a first stage and the base for further rapid expansion. We intend to identify early-entry exploration opportunities in Ukraine and CEE and enhance the value of our resource potential either by winning greenfield licenses or investing in underperforming assets that have high-potential drilling opportunities, such as our Lisichansk-Toskovskay area. Our goal is to expand the Company’s area from 100 sq. miles up to 1,000sq. miles. Focus on Acquisition and Exploration Activities.Our efforts are focused on uncovering undervalued investment opportunities in the field of conventional and coal bed gas production, as well as improving our drilling techniques. Leverage capital and experience form North America. We typically seek to bring North American capital, know-how and technology to unconventional projects in Ukraine and other CEE countries. Intellectual Property The Company does not own any intellectual property rights Suppliers No drilling activities were conducted during the years 2012 and 2013. We currently operate two productive wells and the majority of our purchasing is related to maintaining the current level of operations in our wells. Typically, we purchase fuel and energy for our needs through short-term contracts with several suppliers at the regional level, including natural resource monopolies in the utility sector. All materials, energy and utilities are available in the region as required, but pricing is subject to state regulation and market fluctuations. We are an insignificant purchaser of basic materials and these type of expenses account for approximately 12% of our total costs and other deductions. Gas Production The Company is engaged in the gas exploration and production business in Ukraine. We have in operation a complete set of facilities and infrastructure necessary for gas processing and delivery to end use customers. Natural gas comes from one of our two productive wells. Our two wells produce methane gas at a rate of approximately 80Mcf per day. Average methane concentration is not less than 90%. Gas collected from our wells is first transferred through a pipeline to one of our gas processing facilities where the various unit processes are used in the processing of raw natural gas, such as gas pressure decrease, removal of water and gas odorization. Gas processed by the processing units is the final product which is sold to our customers through the pipeline. 7 Competition Presently, state-owned companies account for roughly 90% of oil and gas production in Ukraine. However, the government of Ukraine makes efforts to encourage private investors, including foreign investors, to increase their activities in the market and improve oil and gas production. Private and foreign investors are increasingly seeking opportunities in the country and are being actively encouraged to do so. National Joint-Stock Company Naftogaz of Ukraine is the major state energy company. Naftogaz of Ukraine is a vertically integrated oil and gas company that explores and produces most of the oil and gas in the country. The company also manages the oil and gas pipeline system, gas conversion, and the import and transit of gas and its distribution across Ukraine. Naftogaz of Ukraine’s oil and gas production subsidiaries include Ukrgazvydobuvannya, Ukrnafta (42% held by private investors). However, Naftogaz of Ukraine does not have enough finances for exploration. Instead, it signs contracts with private exploration and production companies. Domestic gas production has been growing since 2000 until 2013, mainly due to an increased output from private producers. These private companies accounted for 11.5% of the total gas production in 2013. This is a significant increase since 2000, when private companies accounted for only 3.3% of gas produced in Ukraine and 2.7% of oil production. In Ukraine, domestic production covers only 40% of the country’s oil and gas consumption requirements. The Ukrainian government has recently been encouraging cooperation with foreign companies and investors. Due to the geological characteristics of the Ukrainian hydrocarbon accumulations, Ukraine is in need of both financing and technologies in order to further develop the sector. Naftogaz has entered into agreements with many foreign companies to enable an acceleration of hydrocarbon development in Ukraine. Among the foreign companies active in Ukraine are Cub Energy, Serinus, JKX Oil & Gas plc, Regal Petroleum plc, Cadogan Petroleum plc, Shell and Chevron. The Company’s assets are surrounded by large producing oil & gas fields located in Myratovskoj Zone: Plast, Cub Energy, Geo Alliance. We believe we possess a range of competitive strengths and advantages in our operating segment. As of the date of this filing, we hold approximately 104,000 acres in the Dnieper-Donetsk Basin and possess certain production facilities and infrastructure. We expect that the results of our active drilling program and drilling activity will significantly improve our competitive position in the region. The Dnieper-Donets Basin, where our Lisichansk-Toskovskay field is located, is underexplored and presents an excellent opportunity for our Company with respect to the acquisition of prospective natural gas properties and natural gas reserves. Government Regulation The Ukrainian government is making efforts to reform the oil and gas sector in an attempt to attract foreign investment. These efforts include the new 2010 Law “On Basic Principles of the Natural Gas Market Functioning” that was formally approved by the European Union (“EU”). This law significantly liberalizes the gas market and provides for the right to sell gas at an unregulated price (if the state’s share in the company is less than 50%). In addition, in April 2012, the National Energy Regulation Committee reformed the procedures of access to the Ukraine’s gas transport system. All market participants now have equal rights of access to the gas transportation system and underground storage facilities. The regulation of hydrocarbons in Ukraine is administered by a number of governmental bodies. ·The Cabinet of Ministers provides the general legal framework for hydrocarbons, sets hydrocarbon taxes and Product Sharing Agreement (PSA) terms. ·Tariffs are regulated by the National Energy Regulation Commission (NERC). It sets the boundary price for both industrial and residential consumers and provides general supervision over the market. ·The Ministry of Energy and Coal Industry of Ukraine is responsible for Ukraine’s energy strategy formation, as well as the commissioning of the deposits into commercial production and approval of reserves estimations. 8 The legislation “On Oil and Gas” and “The Code on Mineral Resources” are the two documents regulating the issue of special permits for the use of mineral resources in oil and gas production. There are several types of special permits for the use of oil and gas mineral resources: · For geological studies of oil and gas resources, including experimental programs; · For geological studies of oil and gas resources, including experimental programs, with subsequent oil and gas production (pilot production); · Oil and gas production (commercial development). Special permits for the use of mineral resources are granted via auctions. If the applicant company has already completed geological studies at its own cost and proven to the State Commission on Mineral Resources that hydrocarbon reserves exist, this company earns the right to obtain the special permit without the auction. Permits for geological studies are granted for five years and can be extended by another five years if this condition is stipulated in the initial permit. Such an extension does not require an auction. Before the company can begin exploration work on a certain field, it must obtain a special permit from both the local authorities and the Ministry of Labor and Social Policy. Permits for field exploration and other agreements contain the minimum work plan which the applicant company must fulfill within a certain time period, including the following: · Seismic studies · Development drilling · Full repairs of the well · Reserve assessment and other studies · Environmental impact assessment The Ministry of Environmental Protection may also attach other conditions to the use of mineral resources. Once the minimum work plan is completed and results have been submitted to the State Commission on Mineral Resources, the license holder may apply to the Ministry of Environmental Protection for a commercial development license. Special permits for commercial production are issued for 20-year terms. This application must include the results of the independent reserve assessment, information on the fulfillment of responsibilities stipulated in the work program and a field development plan. If, on the other hand, a license holder does not fulfill the minimum work plan within the mandated time period, the exploration permit may be revoked. The production, transportation and use of Coal Bed Methane (“CBM”) is governed by the Law of Ukraine on Coal Deposit Gas (Methane), as part of energy sector reforms aimed at diversifying Ukraine’s gas supply and increase the safety of working conditions in coal mines. The Law on Coal Deposit Gas (Methane) was passed in 2010 and ratified in 2011. The domestic gas price within Ukraine is set by the National Commission exercising the State Regulation in Energy Sector by reference to the Russian imported gas price. Natural gas average prices for industrial customers in Ukraine have decreased in 2013 compared to 2012 to Ukraine Hryvnia ("UAH") 3,459/Mcm ($12.25/Mcf) from UAH 3,509/Mcm ($ 12.43/Mcf). (All prices are quoted without 20% value added tax). As Ukraine relies to a significant extent on supplies of energy resources from Russia, the domestic industrial gas price in Ukraine exhibits a strong correlation to the Russian gas import price. This import price, and consequently the prices which may be charged by producers in Ukraine to their industrial customers, is determined based on annual negotiations between the governments of Ukraine and Russia. Subsoil fees (effectively government royalties) are set by the Tax Code at 25% of sales revenues from gas (excluded VAT). 9 Employees As of the date of this filing, the Company and its subsidiaries had 42 employees. The Company utilizes the services of consultants and advisors. These include its principal executive officer, chief financial officer, chief operating officer, scientific personnel, investor relations, accountants, and attorneys. Some of these positions, especially those of a technical nature, may be converted to employment if and when the Company's business requires and resources permit. Emerging Growth Company The Company is an “emerging growth company”, as defined in the Jumpstart Our Business Startups Act of 2012 (“JOBS Act”), and may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of section 404(b) of the Sarbanes-Oxley Act, and exemptions from the requirements of Sections 14A(a) and (b) of the Securities Exchange Act of 1934 to hold a nonbinding advisory vote of shareholders on executive compensation and any golden parachute payments not previously approved. The Company has elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1) of the JOBS Act. This election allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. We will remain an “emerging growth company” until the earliest of (1) the last day of the fiscal year during which our revenues exceed $1 billion, (2) the date on which we issue more than $1 billion in non-convertible debt in a three year period, (3) the last day of the fiscal year following the fifth anniversary of the date of the first sale of our common equity securities pursuant to an effective registration statement filed pursuant to the Securities Act of 1933, as amended, or (4) when the market value of our common stock that is held by non-affiliates exceeds $700 million as of the last business day of our most recently completed second fiscal quarter. To the extent that we continue to qualify as a “smaller reporting company”, as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, after we cease to qualify as an emerging growth company, certain of the exemptions available to us as an emerging growth company may continue to be available to us as a smaller reporting company, including: (1) not being required to comply with the auditor attestation requirements of Section 404(b) of the Sarbanes Oxley Act; (2) scaled executive compensation disclosures; and (3) the requirement to provide only two years of audited financial statements, instead of three years. 10 ITEM 2. PROPERTIES According to Ukrainian law, a special permit (license) is issued and granted to authorize exploration and extraction of natural resources within the licensed area. In most cases the production company obtains leases on all land lots within the licensed area which it uses for its production needs, such as drilling, wellhead set up, production facilities and infrastructure development. As of the date of this filing, we had 11 land leases covering approximately 6.45 gross acres held under our wells, gas treatment units, office and auxiliary buildings with an aggregate annual rent accounting for approximately $10,600, as summarized in the following table: Lessor Purpose Date of Agreement Date1 of Termination Area Annual rent USD$ Lisichanskiy Glass "Proletariy" Gas distribution substation November 14, 2005 December 12, 2013 Novodruzhesk city council Gas treatment units March 3, 2004 March 03, 2014 Novodruzhesk city council Storage building June 10, 2008 January 1, 2014 Lysychansk city council Ground-based part of pipeline April 21, 2004 April 21, 2014 Lysychansk city council Building surrounding ground January 18, 2012 January 18, 2015 Popasnyanska district state administration Gas treatment units February 14, 2007 February 14, 2012 Lysychansk city council Administration and maintenance building July 13, 2004 July 13, 2029 Lysychansk city council Well June 9, 2005 June 08, 2030 Novodruzhesk city council Wells January 30, 2012 January 29, 2017 Novodruzhesk city council Well February 6, 2014 February 5, 2018 Novodruzhesk city council Well January 30, 2012 January 29, 2017 (1)All contracts showing as expired as of the date of this filing will be renewed on the same terms. The Company does not own any land. At December 31, 2013, we owned 1,053 square meters of office space at 54, 9 May St., Lysychansk. The Company also owns approximately 2,703 square meters of auxiliary buildings and facilities, as well as property complex of 2,705 square meters in Novodruzhesk operating as a gas treatment unit. ITEM 3. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings whicharise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. 11 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our Common Stock, $.001 par value, is quoted on the OTC Bulletin Board under the symbol “GASE.” There were no reported quotations for our common stock during the fiscal year 2012 and for the first three quarters of the fiscal year 2013 except for one quotation on August 2012 of $0.32. The following table shows the high and low closing prices for the fourth quarter of the fiscal year 2013. The quotations provided below reflect inter-dealer prices without retail mark-up, markdown, or commissions, and may not represent actual transactions. The quotations below reflect a 56-for-1 forward stock split which was effectuated on September 16, 2013. Year High Low Fiscal 2013 Quarter Ended December 31, 2013 $ $ As of March 28, 2014, we had approximately42 shareholders of record. The holders of common stock are entitled to one vote for each share held of record on all matters submitted to a vote of stockholders. Holders of the common stock have no preemptive rights and no right to convert their common stock into any other securities. There are no redemption or sinking fund provisions applicable to the common stock. Dividends Since our inception, we have not declared nor paid any cash dividends on our capital stock and we do not anticipate paying any cash dividends in the foreseeable future. Our current policy is to retain any earnings in order to finance our operations. Our Board of Directors will determine future declarations and payments of dividends, if any, in light of the then-current conditions it deems relevant and in accordance with applicable corporate law. Securities Authorized for Issuance under Equity Compensation Plans We have no existing equity compensation plan. 12 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION SPECIAL NOTE OF CAUTION REGARDING FORWARD-LOOKING STATEMENTS CERTAIN STATEMENTS IN THIS REPORT, INCLUDING STATEMENTS IN THE FOLLOWING DISCUSSION, ARE WHAT ARE KNOWN AS "FORWARD-LOOKING STATEMENTS", WHICH ARE BASICALLY STATEMENTS ABOUT THE FUTURE. FOR THAT REASON, THESE STATEMENTS INVOLVE RISK AND UNCERTAINTY SINCE NO ONE CAN ACCURATELY PREDICT THE FUTURE. WORDS SUCH AS "PLANS", "INTENDS", "WILL", "HOPES", "SEEKS", "ANTICIPATES", "EXPECTS "AND THE LIKE OFTEN IDENTIFY SUCH FORWARD-LOOKING STATEMENTS, BUT ARE NOT THE ONLY INDICATION THAT A STATEMENT IS A FORWARD-LOOKING STATEMENT. SUCH FORWARD-LOOKING STATEMENTS INCLUDE STATEMENTS CONCERNING OUR PLANS AND OBJECTIVES WITH RESPECT TO THE PRESENT AND FUTURE OPERATIONS OF THE COMPANY, AND STATEMENTS WHICH EXPRESS OR IMPLY THAT SUCH PRESENT AND FUTURE OPERATIONS WILL OR MAY PRODUCE REVENUES, INCOME OR PROFITS. NUMEROUS FACTORS AND FUTURE EVENTS COULD CAUSE THE COMPANY TO CHANGE SUCH PLANS AND OBJECTIVES OR FAIL TO SUCCESSFULLY IMPLEMENT SUCH PLANS OR ACHIEVE SUCH OBJECTIVES, OR CAUSE SUCH PRESENT AND FUTURE OPERATIONS TO FAIL TO PRODUCE REVENUES, INCOME OR PROFITS. THEREFORE, THE READER IS ADVISED THAT THE FOLLOWING DISCUSSION SHOULD BE CONSIDERED IN LIGHT OF THE DISCUSSION OF RISKS AND OTHER FACTORS CONTAINED IN THIS REPORT ON FORM 10-K AND IN THE COMPANY'S OTHER FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION. NO STATEMENTS CONTAINED IN THE FOLLOWING DISCUSSION SHOULD BE CONSTRUED AS A GUARANTEE OR ASSURANCE OF FUTURE PERFORMANCE OR FUTURE RESULTS. The Company is focused on growing gas production volumes in Ukraine through expanding its assets base by exploring and developing its existing license field, as well as through evaluating and pursuing new investment opportunities. The Company’s management anticipates that in addition to the existing assets which will continue to provide ongoing revenues from our productive gas wells, the Company's surface and sub-surface facility optimization, expected new drilling activities anddiscovery of new resources will contribute to increased production volumes. Plan of Operations Since 2004, the Company explored and developed the shallow gas-bearing horizons only at two of seven domes within the license area; we currently operate only two productive wells. Thus, we believe that the Company has unrealized opportunity and can create the base for further expansion. We have developed a production increase plan for years 2014-2018, key elements of this plan include: Increase production within overthrust /belowthrust domes. We plan toenhance our gas production volumes on Northern Tomashevskoye and Southern Tomashevskoye domes through fracking and stimulation on our existing two exploratory, but currently suspended wells. Our 2014-2018 drilling program also includes drilling three new “shallow” and four new “deep” operated wells on Northern Tomashevskoye and Southern Tomashevskoye domes with implementation of fracking and stimulation technology to enhance initial production. In addition we plan to drill nine new “deep” exploratory wells on Zolotarivska, Toshkievskaya and Petrograd-Donetsk domes with fracking and stimulation. 13 Monetize CBM production. We intend to monetize our CBM production by modernizing degasification equipment and connecting our current two degassing wells with existing delivery infrastructure. In addition, we intend significantly enhance our CBM production by drilling numerous new shallow vent-wells up to 500m each. Conduct further geological research within our Lisichansk-Toskovskay area. We intend to obtain new geological information for potential additional under-fault gas resources by reworking and deepening the 7K well up to 1,500m (under the fault) or drilling a new well up to 1,500m. We will also focus our efforts to carry out modern geological studies on the entire license area through 2D and 3D seismic as well as modern helium survey. As a result, we expect to compile a geophysical database and obtain geological proofs to update our reserves valuation. Our 2014-2018 strategic and operational plan is subject to various factors, including market conditions, gas field services and equipment availability, commodity prices and drilling results. While we continue to explore opportunities to enhance our gas production volumes, our main efforts will be focused on drilling and completing wells. If we choose to pursue the rapid expansion strategy, we will contemplate obtaining greenfield licenses directly from government authorities and acquire underperforming existing operators that have room to grow. Results of Operations for the Fiscal Years ended December 31, 2013 and 2012 The following table discloses our gas sales volumes for the periods indicated: For the Years Ended December 31, Sales Volume: Gas production (MMcf) Gas sales price ($/Mcf) (excluding VAT) Gas sales ($) Natural gas sales revenues. Natural gas sales volumes decreased by 2.5 MMcf to 28.5 MMcf for the year ended December 31, 2013. Natural gas revenues increased by $21.62 thousand to $274.44 thousand for the year ended December 31, 2013 as compared to natural gas revenues of $252.82 thousand for the year ended December 31, 2012. The increase in natural gas sales revenue was attributed to the increase in natural gas prices received. The average price we realized on the sale of our natural gas was $9.63 per thousand cubic feet ("Mcf") in 2013 compared to $8.15 per Mcf in 2012. In 2013, our natural gas sales averaged 79.17 Mcf per day. The volume decrease is due to the natural depletion of our two productive wells. The following table sets forth selected consolidated financial data as of and for the years ended December 31, 2013 and 2012. For the Years Ended December 31, Gas sales $ $ Other sales Other income 20,507 41,633 Total Revenues and Other Income $
